

115 HR 2563 IH: Entrepreneurial Education Act
U.S. House of Representatives
2017-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2563IN THE HOUSE OF REPRESENTATIVESMay 19, 2017Mr. Lawson of Florida (for himself, Ms. Velázquez, Mr. Espaillat, Ms. Adams, Ms. Clarke of New York, and Mrs. Murphy of Florida) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo codify the Small Business Administration’s Entrepreneurial Education Initiative, and for other
			 purposes.
 1.Short titleThis Act may be cited as the Entrepreneurial Education Act. 2.Entrepreneurial Education InitiativeThe Small Business Act (15 U.S.C. 631 et seq.) is amended—
 (1)by redesignating section 47 as section 48; and (2)by inserting after section 46 the following:
				
					47.Entrepreneurial Education Initiative
 (a)In generalThere is established a program within the Small Business Administration to be known as the Entrepreneurial Education Initiative, under which the Administrator shall provide training to executives of businesses poised for growth in historically challenged communities that have the organizational framework, resource network, and motivation required to build sustainable businesses and promote the economic development within urban communities.
 (b)Authorization of appropriationsThere are authorized to be appropriated to the Administrator such sums as may be necessary to carry out the Entrepreneurial Education Initiative..
			